         Case 2:20-cv-00181-NBF Document 1 Filed 02/05/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARK BITTS,                                      )   CIVIL DIVISION
                                                  )
                          Plaintiff,              )   No: 20-
                                                  )
          v.                                      )
                                                  )   ELECTRONICALLY FILED
 MIDLAND FUNDING, LLC,                            )
                                                  )
                          Defendants .            )   JURY TRIAL DEMANDED


                         PETITION FOR REMOVAL OF CIVIL ACTION
        PLEASE TAKE NOTICE Defendant, MIDLAND FUNDING, LLC, hereby removes to

this Cou11 the state count action described below.

         1.      On or about December 27, 2019, Plaintiff filed an action in the Court of Common

Pleas of Allegheny County, State of Pennsylvania, entitled and captioned: Mark Bites v. Midland

Funding, LLC and assigned Case No: AR 19-006326 via Complaint.

        2.       Plaintiffs Complaint was served upon Defendant on January 6, 2020.

        3r       The following pleadings have been filed in this action to date:

                 (a)     Complaint,

                 (b)     Exhibits to Complaint;

                 (c)     Proof of Service of Complaint,

                 (d)     Praecipe for Entry of Appearance on behalf of Defendant, and

                 (e)     Notice of Filing of Petition for Removal of a Civil Action.

See pleadings attached hereto as Exhibit "A".




LEGAL/l27782829.vl
        Case 2:20-cv-00181-NBF Document 1 Filed 02/05/20 Page 2 of 4




        4.     This action is a civil action of which this Court has original jurisdiction under 28

U.S.C. §l33l, and is one which may be removed to this Could by Defendant pursuant to the

provisions of 28 U.S.C. §1441(b) in that it arises under the Fair Debt Collection Practices Act

("FDCPA") 15 U.S.C. §1692(a), et seq.

       5.      The Court of Common Pleas of Allegheny County, Pennsylvania, Civil Division,

is located within the jurisdiction of the United States Court for the Western District of

Pennsylvania. This Court is the count embracing the place where the action is pending.

        6.     This Complaint is removable to the United States District Court for the Western

District of Pennsylvania, from the Court of Common Pleas of Allegheny County, Pennsylvania,

Civil Division pursuant to 28 U.S.C. §l331, §l441 and §1681.

       7.      The Complaint alleges the action is brought under the FDCPA. As such, this Court

has federal question jurisdiction over this action pursuant to 28 U.S.C. §133 I .

       8.      This Notice of Removal is being filed within 30 days of the date upon which

Defendant was served with Plaintiffs Complaint.

       9.      Pursuant to 28 U.S.C. §l446(b), a Notice of Removal "shall be filed within thirty

days after receipt by the Defendant, through service or otherwise, of a copy of the initial pleading.

       10.     Concunently, Defendant provided written notice of this Petition for Removal to

Plaintiffs counsel and filed a copy with the Court of Common Pleas of Allegheny County,

Pennsylvania, Civil Division, as required by 28 U.S.C. §1446(d).
        Case 2:20-cv-00181-NBF Document 1 Filed 02/05/20 Page 3 of 4




       WHEREFORE, Defendant removes to this Court the above-entitled action, now pending

in the Court of Common Pleas of Allegheny County, Pennsylvania, Civil Division, and requests

that this action be placed on the docket of this Court for further proceedings as though this action

had originally been instituted in this Court.

                                                Respectfully submitted,

                                                MARSHALL DENNEHEY
                                                WARNER COLEMAN & GOGGIN



                                      B Y:      s/ Danielle M Vugrinovich
                                                Danielle M. Vugrinovich, Esquire
                                                PA ID #88326
                                                Attorney for Defendant, Midland Funding, LLC
                                                Union Trust Building, Suite 700
                                                501 Grant Street
                                                Pittsburgh, PA 15219
                                                412 803-1185
                                                412 803-1188/fax
                                                dmvu,Q1°i11ovich@mdwcg.com
         Case 2:20-cv-00181-NBF Document 1 Filed 02/05/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         The undersigned hereby cefrifies that a hue and correct copy of the foregoing Petition for

Removal of a Civil Action has been served upon the following known counsel of record this 5th

day of February, 2020, via electronic mail and/or United States First-Class Mail, postage prepaid:

                  Joshua P. Ward, Esquire
                  Brian J. Fenters, Esquire
                  The Law Firm of Fenters Ward
                  The Rubicon Building, Suite 201
                  201 South Highland Avenue
                  Pittsburgh, PA 15206
                  iward@fente1'swa1°d.com
                    (Counsel for Plaintiff)


                                              MARSHALL DENNEHEY
                                              WARNER COLEMAN & GOGCIN



                                              s/ Danielle M Vugrinovich
                                              DANIELLE M. VUGRINOVICH, ESQUIRE
                                              Attorney for Defendant, Midland Funding, LLC




LEGAL/i27782829.v l
